DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 7/5/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is rejected for stating “characterized by a thickness of about 0.025 inches, a hardness of about Shore D60, and a specific gravity of about 3.5” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-10 are rejected for failing to cure the deficiencies of claim 1.
Claim 11 is rejected for stating “characterized by a thickness of about 0.025 inches, a hardness of about Shore D60, and a specific gravity of about 3.5” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 is rejected for stating “characterized by a thickness of about 0.025 inches, a hardness of about Shore D60, and a specific gravity of about 3.5” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13-19 are rejected for failing to cure the deficiencies of claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-10 are rejected for failing to cure the deficiencies of claim 1.
The term “about” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about” in claim 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 13-19 are rejected for failing to cure the deficiencies of claim 12.

Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reichert et al (EP 1 106 747 A1) and Fujii (JP 2005-290707).
Regarding claims 1 and 2, Reichert teaches floor covering systems (i.e., removable, semi-permanent, magnetic surface covering systems) comprising a base on which the floor coverings are attached which may be made of a magnetic material (i.e., a magnetized underlayment adapted to be disposed over a surface and to attract magnetically receptive modular surface covering components); and multilayer flooring tiles comprising a wear or protective layer (i.e., outer surface protectant layer), a sub-layer, and a magnetic material containing layer comprising a binder (i.e., polymer and/or rust resistant), magnetic ferrite compound, and other additives as necessary (i.e., an outer surface protectant layer; a primary layer adapted being substantially rigid to provide structure and support to the surface covering unit; and a rust resistant and dimensionally stable magnetically receptive layer adapted to magnetically secure the surface covering unit to the magnetized underlayment, the magnetically receptive layer comprising an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment, the receptive layer further comprising a ferrite compound and a polymer) (abstract, page 2-5).
Reichert further teaches adjusting the thickness in the layers under the wear layer for properties such as impact sound and/or thermal insulation (page 2), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thicknesses of the sub-layer (i.e., primary layer) and magnetically receptive layer to optimize the impact sound and/or thermal insulation of the layers. 
Furthermore, Reichert teaches wherein the layer containing the magnetic material has a thickness of 0.2 to 1.5 mm (i.e., ~0.008 inches to ~0.059 inches). This range substantially overlaps that of the instant claim. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Reichert, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Reichert suggests multiple floor coverings or tiles attached to the base (page 2-5) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein with the magnetized underlayment disposed over a floor surface to be covered, a plurality of modular surface covering units may be placed adjacent to one another over top of the magnetized underlayment and held firmly in place by operation of the magnetic force attraction experienced by the magnetized underlayment and the magnetically receptive layer of the modular surface covering unit.
Reichert fails to expressly suggest the magnetically receptive layer comprises plasticizer and wherein the ferrite compound is strontium ferrite, the polymer is chlorinated polyethylene elastomer polymer (CPE), and the plasticizer is epoxidized soybean oil (ESBO).
Fujii teaches fire protecting magnetic layers for surface coverings such as flooring; wherein the magnetic layer comprises chlorinated polyethylene, strontium ferrite or iron powder, and a plasticizer such as epoxidized soy bean oil (abstract, page 5-6, 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the compositions of magnetic layer of Fujii for the compositions of magnetic layer of Reichert since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the fire protecting magnetic layer of Fujii with the magnetic layer of Reichert for a floor covering with a fire protecting magnetic layer.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the chlorinated polyethylene, iron powder (i.e., pure iron powder), and plasticizer in the composition to optimize the physical properties (e.g., tear strength, impact strength, flexibility, rigidity, hardness, and specific gravity) of the magnetically receptive layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A).
Regarding claim 3, Fujii teaches the ferrite powders may have a size from 0.3 to 500 μm (page 6). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Fujii, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding claim 4, Reichert suggests the use of UV stabilizers in its polymers (page 5), so it would have been obvious to one of ordinary skill in the art at the time of invention to form the outer surface protectant layer from UV-protectant layers (e.g., polymers containing UV stabilizers), since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 5-7 and 10, Reichert suggests the use of multiple layers or layers for impact sound and thermal insulation (page 2, 5); and Fujii teaches its embodiments may be used as a radio wave absorber, an electromagnetic shielding material, a sound insulating material, and a vibration damping material (i.e., cushion material) (page 5); wherein it may be attached to a material such as glass fiber, hard wood, and pulp (i.e., ply) boards; so it would have been obvious to one of ordinary skill in the art at the time of invention to use any combination of the layers as suggested by Reichert and Fujii to optimize its physical properties and insulating or vibration dampening (i.e., cushioning) capabilities.
Regarding claim 8, one of ordinary skill in the art would have been merely duplicating the wear or protective layer of Reichert as modified by Fujii to arrive at the wear layer and polymer layer of the instant claim, and mere duplication of layers is prima facie obvious (MPEP § 2144.04 VI B).
Regarding claim 9, one of ordinary skill in the art would have been merely duplicating the magnetic receptive layer of Reichert as modified by Fujii to arrive at the additional chlorinated polyethylene and iron ferrite sheet layer of the instant claim, and mere duplication of layers is prima facie obvious (MPEP § 2144.04 VI B).
Regarding claim 11, Reichert teaches floor covering systems (i.e., removable, semi-permanent, magnetic floor covering systems) comprising a base on which the floor coverings are attached which may be made of a magnetic material (i.e., a magnetized underlayment adapted to be placed over a surface and to attract magnetically receptive modular surface covering components); and multilayer flooring tiles comprising a wear or protective layer (i.e., outer surface protectant layer), a sub-layer, and a magnetic material containing layer comprising a binder (i.e., polymer and/or rust resistant), magnetic ferrite compound, and other additives as necessary (i.e., an outer surface protectant layer; a primary layer adapted being rigid to provide structure and support to the surface covering unit; and a rust resistant and dimensionally stable magnetically receptive layer adapted to magnetically secure the surface covering unit to the magnetized underlayment, wherein the magnetically receptive layer has an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment, wherein the composition of the magnetically receptive layer is selected from the group comprising a ferrite compound and a polymer) (abstract, page 2-5).
Reichert further teaches adjusting the thickness in the layers under the wear layer for properties such as impact sound and/or thermal insulation (page 2), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thicknesses of the sub-layer (i.e., primary layer) and magnetically receptive layer to optimize the impact sound and/or thermal insulation of the layers. 
Furthermore, Reichert teaches wherein the layer containing the magnetic material has a thickness of 0.2 to 1.5 mm (i.e., ~0.008 inches to ~0.059 inches). This range substantially overlaps that of the instant claim. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Reichert, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Reichert suggests multiple floor coverings or tiles attached to the base (page 2-5) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein with the magnetized underlayment disposed over a surface to be covered, a plurality of modular surface covering units may be placed adjacent to one another over top of the magnetized underlayment and held firmly in place by operation of the magnetic force attraction experienced by the magnetized underlayment and the magnetically receptive layer of the modular surface covering unit.
Reichert fails to suggest wherein the composition of the magnetically receptive layer is selected from the group consisting of: pure iron powder (Fe) approximately 84%, chlorinated polyethylene elastomer polymer (CPE) approximately 15% and epoxidized soybean oil (ESBO) approximately 8%; Iron powder (Fe3O4) 90%, CPE 9% and plasticizer 1%; Mn-Zn (manganese/zinc) soft ferrite powder 90%, CPE 9% and plasticizer 1%; 20 portions of CPE, 150 portions of stainless iron powder; 30 portions of polyvinyl chloride, 18 portions of dioctyl terephthalate, 200 portions of stainless iron powder; or PVC 16.5%, calcium carbonate 39%, iron powder 26.5%, plasticizer 16%, and viscosity depressant & stabilizer 2% wherein with the magnetized underlayment disposed over a surface to be covered, a plurality of modular surface covering units may be placed adjacent to one another over top of the magnetized underlayment and held firmly in place by operation of the magnetic force attraction experienced by the magnetized underlayment and the magnetically receptive layer of the modular surface covering unit.
Reichert fails to expressly suggest the magnetically receptive layer comprises plasticizer and wherein the ferrite compound is strontium ferrite, the polymer is chlorinated polyethylene elastomer polymer (CPE), and the plasticizer is epoxidized soybean oil (ESBO).
Fujii teaches fire protecting magnetic layers for surface coverings such as flooring; wherein the magnetic layer comprises chlorinated polyethylene, strontium ferrite or iron powder, and a plasticizer such as epoxidized soy bean oil (abstract, page 5-6, 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the compositions of magnetic layer of Fujii for the compositions of magnetic layer of Reichert since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the fire protecting magnetic layer of Fujii with the magnetic layer of Reichert for a floor covering with a fire protecting magnetic layer.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the chlorinated polyethylene, iron powder (i.e., pure iron powder), and plasticizer in the composition to optimize the physical properties (e.g., tear strength, impact strength, flexibility, rigidity, hardness, and specific gravity) of the magnetically receptive layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A).
Regarding claim 12, Reichert teaches floor covering systems comprising magnetic multilayer flooring tiles (i.e., set of magnetically receptive modular surface covering units for use in a magnetically interchangeable surface covering system, each of the modular surface covering unit adapted to be disposed on top of a magnetized underlayment) comprising a wear or protective layer (i.e., outer surface protectant layer), a sub-layer, and a magnetic material containing layer comprising a binder (i.e., polymer and/or rust resistant), magnetic ferrite compound, and other additives as necessary (i.e., an outer surface protectant layer; a primary layer adapted being substantially rigid to provide structure and support to the surface covering unit; and a rust resistant and dimensionally stable magnetically receptive layer adapted to magnetically secure the surface covering unit to a magnetized underlayment, the magnetically receptive layer comprising an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment, the receptive layer further comprising: a ferrite compound and a polymer) (abstract, page 2-5).
Reichert further teaches adjusting the thickness in the layers under the wear layer for properties such as impact sound and/or thermal insulation (page 2), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thicknesses of the sub-layer (i.e., primary layer) and magnetically receptive layer to optimize the impact sound and/or thermal insulation of the layers. 
Furthermore, Reichert teaches wherein the layer containing the magnetic material has a thickness of 0.2 to 1.5 mm (i.e., ~0.008 inches to ~0.059 inches). This range substantially overlaps that of the instant claim. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Reichert, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Reichert suggests multiple floor coverings or tiles attached to a magnetic base (page 2-5) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein with a magnetized underlayment disposed over a surface to be covered, the set of modular surface covering units may be placed adjacent to one another over top of the magnetized underlayment and held firmly in place by operation of the magnetic force attraction experienced by the magnetized underlayment and the magnetically receptive layer of each of the modular surface covering unit.
Reichert fails to expressly suggest the magnetically receptive layer comprises plasticizer.
Fujii teaches fire protecting magnetic layers for surface coverings such as flooring; wherein the magnetic layer comprises chlorinated polyethylene, strontium ferrite or iron powder, and a plasticizer such as epoxidized soy bean oil (abstract, page 5-6, 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the compositions of magnetic layer of Fujii for the compositions of magnetic layer of Reichert since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the fire protecting magnetic layer of Fujii with the magnetic layer of Reichert for a floor covering with a fire protecting magnetic layer.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the chlorinated polyethylene, iron powder (i.e., pure iron powder), and plasticizer in the composition to optimize the physical properties (e.g., tear strength, impact strength, flexibility, rigidity, hardness, and specific gravity) of the magnetically receptive layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A).
Regarding claim 13, Reichert suggests the use of UV stabilizers in its polymers (page 5), so it would have been obvious to one of ordinary skill in the art at the time of invention to form the outer surface protectant layer from UV-protectant layers (e.g., polymers containing UV stabilizers), since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 14-16 and 19, Reichert suggests the use of multiple layers or layers for impact sound and thermal insulation (page 2, 5); and Fujii teaches its embodiments may be used as a radio wave absorber, an electromagnetic shielding material, a sound insulating material, and a vibration damping material (i.e., cushion material) (page 5); wherein it may be attached to a material such as glass fiber, hard wood, and pulp (i.e., ply) boards; so it would have been obvious to one of ordinary skill in the art at the time of invention to use any combination of the layers as suggested by Reichert and Fujii to optimize its physical properties and insulating or vibration dampening (i.e., cushioning) capabilities.
Regarding claim 17, one of ordinary skill in the art would have been merely duplicating the wear or protective layer of Reichert as modified by Fujii to arrive at the wear layer and polymer layer of the instant claim, and mere duplication of layers is prima facie obvious (MPEP § 2144.04 VI B).
Regarding claim 18, one of ordinary skill in the art would have been merely duplicating the magnetic receptive layer of Reichert as modified by Fujii to arrive at the additional chlorinated polyethylene and iron ferrite sheet layer of the instant claim, and mere duplication of layers is prima facie obvious (MPEP § 2144.04 VI B).

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive.
It is noted that Applicant’s Arguments concerning the claim amendments are not accurate when it comes to being commensurate with the actual claim amendments. 
Applicant contends that instant claim 1 claims a primary layer is and that Reichert teaches that of an elastic floor covering, so it cannot be considered rigid. This is not persuasive. First, the Examiner contends that claim 1 actually states “substantially rigid” which is a broad term and should not be equated with being rigid. The Applicant is reminded the term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term (MPEP § 2173.05(b) III D). Third, Reichert teaches it has been found in the context of the present invention that floor coverings on a plastic basis only without problems using magnetic forces can be attached to the ground if they have a certain rigidity (i.e., substantially rigid) (page 3). Third, and also in regards to the other physical properties cited in the claims, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the chlorinated polyethylene, iron powder (i.e., pure iron powder), and plasticizer in the composition to optimize the physical properties (e.g., tear strength, impact strength, flexibility, rigidity, hardness, and specific gravity) of the layer. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 II A).
With regards to the thickness of the layers, Reichert further teaches adjusting the thickness in the layers under the wear layer for properties such as impact sound and/or thermal insulation (page 2), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thicknesses of the sub-layer (i.e., primary layer) and magnetically receptive layer to optimize the impact sound and/or thermal insulation of the layers. 
Furthermore, Reichert teaches wherein the layer containing the magnetic material has a thickness of 0.2 to 1.5 mm (i.e., ~0.008 inches to ~0.059 inches). This range substantially overlaps that of the instant claim. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Reichert, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Applicant further contends that since Reichert teaches a color covering which can be attached reversibly, so it would fail to disclose a receptive layer comprising an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment” as recited in claims 1, 11, and 12. The Applicant fails to consider how Reichert is using the term “reversible,” e.g., reversible on a surface or can be attached and removed quickly and without damage (page 2). 
	With regard to the limitation “a receptive layer comprising an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment;” Reichert teaches a bottom magnetic material containing layer (abstract, page 2-5), so the layer would be a magnetically receptive layer comprising an upper surface disposed to face opposite the magnetized underlayment and a lower surface disposed adjacent to and directly facing the exposed surface of the magnetized underlayment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783